Citation Nr: 1449050	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-03 409 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for anxiety disorder. 

2.  Entitlement to an increased (compensable) rating for degenerative disc disease of the lumbar and thoracic spine, prior to February 28, 2011.

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar and thoracic spine, from February 28, 2011. 
  
4.  Entitlement to an increased (compensable) rating for degenerative disc disease of the cervical spine, prior to February 28, 2011. 

5.   Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine from February 28, 2011.

6.  Entitlement to an increased (compensable) rating for left wrist strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1988 to July 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, denied the Veteran's claims for a rating in excess of 50 percent for anxiety disorder; for compensable ratings for degenerative disc disease of the lumbar, thoracic, and cervical spines; and for left wrist strain.  In February 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011.

During the pendency of this appeal, in March 2013, the RO granted higher ratings of 10 percent, each, for degenerative disc disease of the lumbar and thoracic spine and  for degenerative disc disease of the cervical spine, each effective February 28, 2011.  As higher ratings for each disability are available before and after that date, and a veteran is presumed to seek the maximum available benefit for a disability, the Board had recharacterized the appeal as to these disability as now encompassing the four matters set forth in items 2 through 5 on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  

In addition to the paper claims file, the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems contain additional VA outpatient treatment and examination records that were received after the statement of the case and have not been considered by the Agency of Original Jurisdiction.  

For the reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.  

During the November 2013 Board hearing, the Veteran credibly testified that all the service-connected disabilities on appeal have become more severe since VA examinations in February and March 2011 and warrant a higher rating.

Regarding the anxiety disorder, the Veteran testified that he has been receiving treatment and counseling that identified additional issues and that his disorder is now diagnosed as posttraumatic stress disorder.  He reported that he experienced additional traumatic events including participation as an emergency medical technician in a mass casualty event at Fort Hood, Texas in March 2011 and as an injured victim of two automobile accidents in June 2013.  He testified that he no longer worked and remained at home much of the time. 

Regarding the cervical and thoracolumbar spine, he testified that since the automobile accidents, he experienced a reduced range of motion of the upper and lower spine with increased pain, spasms, numbness, difficulty sleeping, increased use of a transcutaneous electric stimulation device, and an increase in prescription medication that jeopardized internal organs.  

Regarding the left wrist, the Veteran testified that he had additional difficulty using the left hand for driving, lifting, turning doorknobs, dropping objects, and performing keyboard functions.  He also reported experiencing swelling and reduced circulation in his left hand.   


Where, as here, the Veteran asserted a worsening of the disabilities at issue, VA's duty to assist includes providing him with a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  To ensure that the record reflects the current severity of the Veteran's service-connected anxiety, thoracic and lumbar disability, cervical spine disability, and left wrist disabilities, the Board finds that more contemporaneous  examinations are  needed to properly evaluate these disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

The Board points out that, during the hearing, the Veteran submitted VA outpatient treatment records, dated through June 2013, along with a waiver of initial AOJ consideration of the evidence.  Although these records show that the Veteran continued to receive outpatient care and medication for his disabilities, the records do not contain a comprehensive evaluation sufficient to apply the relevant rating criteria.  After the hearing, the Veteran was provided additional VA examinations in May and June 2014 for assessment of his anxiety and spinal disabilities in the context of development of a claim for a total rating based on individual unemployability (TDIU).  However, the reports of those medical evaluations are not sufficiently detailed and comprehensive to apply to the rating criteria applicable to the individual disabilities, and there was no examination of the left wrist.  As such, the receipt of the above-described additional evidence does not obviate the need for mental health, spine and joints examinations. 

The Veteran is hereby notified that failure to report to any  scheduled examination(s), without good cause, may well result in denial of the claim(s) for increase.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any  scheduled examination(s), the AOJ must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ must undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA medical records, the record currently includes VA treatment records dated up to June 2013, and more recent records may exist.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the AOJ should obtain the Veteran's VA medical records dated since June 2013.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002).  In its letter, AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records, to include from the primary care provider he previously identified in an authorization in June 2013.   
Thereafter,  the AOJ should  attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of whether any, or any further, "staged" rating of the Veteran's disabilities (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding pertinent records of evaluation and/or treatment of the Veteran dated from June 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo a VA mental health examination, by an appropriate mental health professional,  at a VA medical facility, for evaluation of his service-connected anxiety.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND  must be made available to the individual  designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies to include psychological testing, if warranted should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report, and all clinical findings should be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability.  

All examination findings/testing results, along with complete, clearly-stated  rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, VA spine  examination, by appropriate medical professional,  at a VA medical facility.  

The contents of the entire claims file(paper and electronic),  to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and each examination report should include discussion of the veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished (with all results made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  

For each segment of the spine (cervical, and thoracolumbar), the physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine and cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should identify all chronic neurological manifestations of each  service-connected spine disability.  For each identified manifestation (to include radiculopathy), the examiner should indicate whether such manifestation constitutes a separately ratable disability; and, if so, should provide an assessment of the severity of the manifestation as mild, moderate, moderately severe, or severe.

Also with respect to each spine disability, considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with the spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings/testing results, along with complete, clearly-stated  rationale for the conclusions reached, must be provided.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA joints  examination of the left wrist , by an appropriate medical professional, at a VA medical facility.  

The contents entire contents of the claims file (paper and electronic) , to include a complete copy of this REMAND, must be made available to the individual  designated to examine the Veteran, and the examination report must include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include X-rays) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report, and all clinical findings-to include range of motion testing and any associated neurological complications must be reported in detail.  

7.  If the Veteran fails to report to any scheduled examination(s),  obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

8.  To help avoid future remand,  ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, readjudicate the claims for increased ratings for anxiety disorder, degenerative disc disease of the thoracic, lumbar, and cervical spine, and left wrist strain.

 If the Veteran fails, without good cause, to report to any  scheduled examination(s), in adjudicating the claim(s) for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim for increased rating in light of all pertinent evidence (to particularly include all that added to the record since the  last adjudication) and legal authority (e to  include consideration of whether any, or any further staged rating of the  disability (as appropriate),, pursuant to Hart (cited above) is warranted. 

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

